DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 39 and 42 recite the limitation “where a diameter of each of the N ring resonator is less than about 50 micrometers” in lines 1-2 of the claims. The claim limitation is newly added and the Applicant fails to point out where the limitation is supported by instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 11-13, 25-31, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (U.S. Patent Application Pub. 2018/0217468 A1) in view of Jia et al. (U.S. Patent Application Pub. 2017/0294966 A1), Wach (U.S. Patent 8,611,747 B1) and Little et al. (U.S. Patent 6,052,495).
Regarding claims 1 and 25-26, Wen et al. teaches in FIG. 7 a rack switch 756 comprising a plurality of modulators PIIOM 700. The rack switch is connected to a plurality of rack servers 758 using WDM. It is understood that the rack switch is electrically connected to the modulators 
The combination of Wen et al. and Jia et al. still fails to teach a number (N) of ring resonators positioned next to an optical waveguide. Wach teaches in FIG. 4 a wavelength multiplexer including resonators. Furthermore, Wach teaches in col. 10, lines 10-12 that the ring resonators can also be used as modulators as taught by Little et al. One of ordinary skill in the art would have been motivated to combine the teaching of Wach and Little et al. with the modified system of Wen et al. and Jia et al. because multiplexer using ring resonators reduces complexity and size and is flexible.  Thus it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, Jia et al. teaches in FIG. 1 that each of N servers is optically connected to a respective one of the N server downlink optical ports of the smartdistributor module and to a respective one of the N server uplink optical ports of the smartdistributor module.
Regarding claims 3-4 and 27-29, Jia et al. teaches in FIG. 6 electro-optical module 600.
Regarding claims 5 and 7, Jia et al. teaches in FIG. 5 modulator 502 which may be implemented as a photonic chip (see paragraph [0057]).
Regarding claims 8 and 30, Jia et al. teaches in FIG. 1 laser chip 118.
Regarding claim 11, Jia et al. teaches in FIG. 1 that the smartdistributor module is configured to direct the N downlink data communication optical signals received through the second downlink optical port into N separate optical channels (via the demultiplexer 174), and wherein the smartdistributor module is configured to direct the N different wavelengths of continuous wave laser light received through the second downlink optical port into the N separate optical channels, such that each of the N separate optical channels includes a different one of the N downlink data communication optical signals (carried by fiber 112A) and a different one of the N different wavelengths of continuous wave laser light (carried by fiber 112B).
Regarding claim 12, Jia et al. teaches in FIG. 1 that the smartdistributor module is configured to aggregate (via the multiplexer 176) the N uplink data communication optical signals (carried by fiber 112C) onto a single optical waveguide for transmission through the second uplink optical port (connected to fiber 110).

Regarding claims 38 and 41, Mach teaches in FIG. 11A the integration of the optical circuit (waveguides and ring resonators) with the processor/controller on the same die.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., Jia et al., Wach and Little et al. as applied to claims 1-5, 7-8, 11-13, 25-31, 38 and 41 above, and further in view of Wen041 (U.S. Patent Application Pub. 2016/0337041 A1) and Welch et al. (U.S. Patent Application Pub. 2017/0082801 A1).
Wen et al., Jia et al., Wach and Little et al. have been discussed above in regard to claims 1-5, 7-8, 11-13, 25-31, 38 and 41. Jia et al. further teaches in FIG. 1 upstream receiver 132. The difference between Wen et al., Jia et al., Wach and Little et al. and the claimed invention is that Wen et al., Jia et al., Wach and Little et al. do not teach a single chip that handles both the downstream and the upstream data. Welch et al. teaches in FIG. 1A a WDM transceiver module and in FIG. 1B a single chip for handling both upstream and downstream data. One of ordinary skill in the art would have been motivated to combine the teaching of Welch et al. with the modified system of Wen et al., Jia et al., Wach and Little et al. because combining modules into a single chip reduces space.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single chip for handling both .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., Jia et al., Wach and Little et al. as applied to claims 1-5, 7-8, 11-13, 25-31, 38 and 41 above, and further in view of Wen041 (U.S. Patent Application Pub. 2016/0337041 A1) and Spiekman et al. (Spiekman et al., “Semiconductor Optical Amplifiers for Passive Optical Networks”, Alphion Corp., November 2006).
Wen et al., Jia et al., Wach and Little et al. have been discussed above in regard to claims 1-5, 7-8, 11-13, 25-31, 38 and 41. The difference between Wen et al., Jia et al., Wach and Little et al. and the claimed invention is that Wen et al., Jia et al., Wach and Little et al. do not teach an optical amplifier chip. Wen041 teaches in paragraphs [0042] and [0053] that optical amplifiers such as SOAs can be placed along the transmission path to boost the optical signal level. Furthermore, Spiekman et al. teaches on page 4 a SOA chip. One of ordinary skill in the art would have been motivated to combine the teaching of Wen041 and Spiekman et al. with the modified system of Wen et al., Jia et al., Wach and Little et al. because amplifier can boost the signal level, therefore increase signal-to-noise ratio and improve signal quality.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include optical amplifier chip, as taught by Wen041 and Spiekman et al., in the modified system of Wen et al., Jia et al., Wach and Little et al.
Claims 14-24 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., Jia et al., Wach and Little et al. as applied to claims 1-5, 7-8, 11-13, 25-31, 38 and 41 above, and further in view of Raza et al. (U.S. Patent Application Pub. 2016/0091685 A1).

Regarding claims 15-18, 20 and 33-35, the limitations are simply multiplicity of the combined architecture of Wen et al., Jia et al., Wach and Little et al. based on Raza et al.
Regarding claim 19 and 21, it is well known in the art that the placement of the smartdistributor should be close to the servers to which it is connected, and it is obvious that they are placed in the same rack.
	Regarding claim 22, since the terminator is shared by the K racks, it is obvious to place it in one of the K racks.
.
Claims 39-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al., Jia et al., Wach and Little et al. as applied to claims 1-5, 7-8, 11-13, 25-31, 38 and 41 above, and further in view of Bogaerts et al. (Bogaerts et al., "Silicon microring resonators", Laser Photonics Rev. 6, No. 1, p.47-73, 2012).
Wen et al., Jia et al., Wach and Little et al. have been discussed above in regard to claims 1-5, 7-8, 11-13, 25-31, 38 and 41. The difference between Wen et al., Jia et al., Wach and Little et al. and the claimed invention is that Wen et al., Jia et al., Wach and Little et al. do not explicitly teach the diameter of the ring resonator. Bogaerts et al. teaches microring resonators. Bogaerts et al. teaches on page 56, Section 3.3.1 a ring resonator with a radius of 5μm. One of ordinary skill in the art would have combined the teaching of Bogaerts et al. with the modified system of Wen et al., Jia et al., Wach and Little et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ring resonators with diameter less than 50 micrometers, as taught by Bogaerts et al., in the modified system of Wen et al., Jia et al., Wach and Little et al.
Regarding claim 40, Bogaerts et al. teaches on page 47, first paragraph CMOS fabrication technology.
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. 
The Applicant argues, “Claim 1 has also been amended to recite that the N ring resonators are tuned to operate at respectively different resonant wavelengths to modulate light traveling through the optical waveguide to convert N downlink data communication electrical signals received from the rack switch into corresponding N downlink data communication optical signals. The Applicant submits that the above-mentioned features of amended claim 1 are not taught or suggested by the combination of Wen '468 and Jia. For a claim to be rendered prima facie obvious under 35 U.S.C. 103, all features of the claim must be taught or suggested by the combined prior art. Therefore, the Applicant submits that amended claim 1 is not rendered prima facie obvious under 35 U.S.C. 103 by the combination of Wen '468 and Jia.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wach and Little et al., in combination with Wen et al. and Jia et al., teach ring resonators used as modulator for modulating light traveling through the optical waveguide to convert N downlink data communication electrical signals received from the rack switch into corresponding N downlink data communication optical signals.
The Applicant argues, “Wen '468 does not teach or suggest directing both N downlink data communication optical signals and N different wavelengths of continuous wave laser light to the same downlink optical port, namely a first downlink optical port. Rather, Wen '468 teaches that modulated light signals having wavelengths 1 to N are transmitted from the MUX2 706 of 
First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since Jia et al. can solve the 
The Applicant argues, “Additionally, the Applicant maintains that the Office has not provided articulated reasoning with some rational underpinning to explain how the system as shown in Figure 7 of Wen '468 may be modified to include the fiber node 104 of Jia so as to arrive at the data communication system recited in claim 1, without changing the principle of operation of the system as shown in Figure 7 of Wen '468, and without rendering the system as shown in Figure 7 of Wen inoperable for its intended purpose. On page 4 of the Office Action, the Office states: "The difference between Wen et al. and the claimed invention is that Wen et al. does not teach a smartdistributor module." Then, on page 5 of the Office Action, the Office states: "Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fiber hub, as taught by Jia et al., in the system of Wen et al. because the use of fiber node greatly reduces the length of the fiber needed to connect the hub to the many end-users and simplifies the wiring of fibers." The Applicant submits that this is merely a conclusory statement by the Office. The Office has not articulated with some rational underpinning how the system of Wen '468 can be modified to include the fiber node 104 of Jia so as to arrive at the data communication system recited in claim 1, without changing the principle of operation of the system as shown in Figure 7 of Wen'468, and without rendering the system as shown in Figure 7 of Wen '468 inoperable for its intended purpose, particularly with regard to the fact that in the system of Wen '468 the modulated light signals must be kept separate from the continuous wave light as they are transmitted from the switch 756 to the server 758, lest the modulated light signals be corrupted by the continuous wave light due to them having the same wavelengths 1 to N. More specifically, paragraphs [0033]-[0036] of Jia teach 
The purpose of Wen468 is to provide communication between EOR switch 756 and rack servers 758. The approach of Jia et al. for also providing a plurality of unmodulated carriers to the rack servers would not render the modified system of Wen468 to be inoperable. In fact, Wen'468 does not teach that sending unmodulated carriers to the rack server would render the system inoperable. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl9 March 2021




/SHI K LI/Primary Examiner, Art Unit 2637